DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
3.	The drawings were received on 05/09/2022. These drawings are acceptable.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3, 7, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (U.S. PG. Pub. No. 2005/0012581 A1) in view of Maschek et al. (U.S. Patent No. 4,794,487).
With respect to claim 1, Ono et al., hereinafter referred to as “Ono,” teaches an inductor 100 (FIGs. 8-10) comprising:
a magnetic substance core 84;
a coil 30 that is wound around the magnetic substance core or wound on a surface of the magnetic substance core;
a case 70 that has a body at least partially formed from conductive substance (aluminum alloy case, para. [0064]), storing the magnetic substance core and the coil therein, wherein the case has an opened surface (upper opening surface), and
a resin 82 that is an insulator, is located within the case, covering the magnetic substance core and the coil (paras. [0036], [0049]-[0050], and [0064]). Ono does not expressly teach
a case that has at least one through-hole passing from an outer surface to an inner surface in at least one of a bottom surface or sides other than the opened surface, for air flow via the at least one through-hole;
wherein the resin is provided between the at least one through-hole and the coil, 
the resin is provided between the at least one through-hole and the magnetic substance core, 
the coil and the magnetic substance core are not exposed by the through-hole.
Maschek et al., hereinafter referred to as “Maschek,” teaches an inductor (the only FIGURE, col. 1, lines 52-53) comprising:
a case 1 that has at least one through-hole 3, and 5-6 passing from an outer surface to an inner surface in at least one of a bottom surface or sides other than the opened surface, for air flow via the at least one through-hole (col. 1, lines 60-68). The combination of the through-hole of Maschek to the inductor of Ono would result in 
“wherein the resin is provided between the at least one through-hole and the coil, 
the resin is provided between the at least one through-hole and the magnetic substance core, and 
the coil and the magnetic substance core are not exposed by the through-hole” as claimed. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the through-hole as taught by Maschek to the inductor of Ono to improve heat dissipation (col. 1, lines 60-68).
With respect to claim 2, Ono in view of Maschek teaches the inductor according to claim 1, wherein the resin is formed by casting the first resin into the case (Ono, para. [0064]). Applicant is reminded that the limitation “cast resin is formed by casting the first resin into the cast case” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966
With respect to claim 3, Ono in view of Maschek teaches the inductor according to claim 1, wherein a whole of the case is formed from conductive substance (Ono, para. [0064]).
With respect to claim 7, Ono in view of Maschek teaches the inductor according to claim 1,
wherein a potential difference between both sides of the coil is 100 Vrms or higher. Ono in view of Maschek teaches the inductor structure as claimed. Accordingly, the inductor of Sundstrom in view of Sakuma would have the limitation of claim 7.
With respect to claim 18, Ono in view of Maschek teaches the inductor according to claim 1, wherein the coil is a solenoidal coil 
With respect to claim 20, Ono in view of Maschek teaches the inductor according to claim 1, wherein a space 18 is provided between the resin (encapsulated electronic device 7) and the case 1, and air can flow to the space via the at least one through-hole (Maschek, col. 2, lines 31-36).

7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Keeling et al. (U.S. PG. Pub. No. 2013/0249303 A1) in view of Ono in view of Maschek.
With respect to claim 19, Keeling et al., hereinafter referred to as “Keeling,” teaches a wireless power transmission device (e.g. FIG. 5D) comprising the inductor (coil module 540d) (para. [0071]). Keeling does not expressly teach an inductor according to claim 1.
Ono in view of Maschek teaches an inductor according to claim 1 (see claim 1 rejection). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the inductor as taught by Sundstrom in view of Sakuma to the wireless power transmission device of Keeling to protect the inductor from foreign objects, such as moisture and dust.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837